UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4924


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DERRICK LORENZO HAMILTON, a/k/a Eric Lorenzo Johnson,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:07-cr-00143-RJC-1)


Submitted:   September 23, 2011           Decided:   October 18, 2011


Before MOTZ, KING, and AGEE, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Rahwa
Gebre-Egziabher, Assistant Federal Public Defenders, Charlotte,
North Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrick   Lorenzo    Hamilton      appeals    the   eighteen-month

sentence   imposed    upon   revocation      of   supervised    release.    On

appeal,    Hamilton   claims    that   the     district   court    erroneously

determined that he had committed a Grade A supervised release

violation, exposing him to a sentencing range of 18-24 months.

We vacate the sentence and remand for resentencing.

            Hamilton argues, as he did below, that he could have

been sentenced to no more than ten months in prison pursuant to

his North Carolina state conviction for possession with intent

to sell and deliver marijuana.             We are unable to determine from

the record on appeal whether Hamilton’s position is correct.

If, as claimed, he was subject to only ten months in prison,

application of our recent decision in United States v. Simmons,

649 F.3d 237 (4th Cir. 2011) (en banc), would appear to compel

the conclusion that Hamilton committed a Grade C violation of

release.    This, in turn, would result in a significantly reduced

range of imprisonment under U.S. Sentencing Guidelines Manual

§ 7B1.4 (2010).

            We accordingly vacate and remand for resentencing.             We

express no opinion as to whether Hamilton’s state conviction

qualifies as a Grade C supervised release violation and leave

this determination to the district court on remand.               We dispense

with oral argument because the facts and legal contentions are

                                       2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.            The Clerk is

directed to issue the mandate forthwith.

                                                  VACATED AND REMANDED




                                    3